IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,703-01


                          EX PARTE ALVARO SANCHEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 08-CR-00000874-E IN THE 357TH DISTRICT COURT
                           FROM CAMERON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he was denied pre-sentence credit and that trial counsel failed to

request such credit when Applicant was sentenced. The trial court concluded that trial counsel was

not ineffective, but it recommended that Applicant receive 322 days of pre-sentence credit.

        We agree that Applicant has not demonstrated that trial counsel was ineffective. This ground

is denied. Applicant’s other grounds relating to pre-sentence credit are dismissed. He should file
                                                                                                    2

a motion for a judgment nunc pro tunc. Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App.

2004). If the trial court denies his motion or fails to respond, Applicant may file an application for

a writ of mandamus in the court of appeals. Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim.

App. 2010). This application is denied in part and dismissed in part.

Filed: August 26, 2015
Do not publish